 E. L.- MUSTEE & SONS, INC203E. L. Mustee &Sons,Inc.andJerry Wayne WilliamsInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, Teamsters,LocalUnion 507andJerryWayne Williams.,Cases 8-CA-8168 and 8-CB-2297December 3, 1974DECISION AND ORDER'By CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOOn July 23, 1974, Administrative Law Judge GeorgeJ.Bott issued the attached Decision in this proceeding.Thereafter, Respondent Union filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings,'andconclusions2 of the Administrative Law Judge and toadopt his recommended Order.ORDERBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Teamsters Local, 507,,herein calledUnion or Respondent-Union, the General Counsel of theNational Labor Relations Board issued complaints againstsaid Respondents on March 29,'1974, alleging that theyhad engaged in unfair labor -practices in violation of theNational Labor Relations Act, as amended, herein calledthe Act. Respondent filed answers denying the commis-sion of any unfair labor practices. Pursuant to an orderconsolidating cases and a notice of hearing, a hearing washeld before me, in Cleveland, Ohio, on May 8 and 9,1974, at which all parties were represented: Subsequentto the hearing, General Counsel, the Company and theUnion filed briefs which have been considered.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:'FINDINGS OF FACTIJURISDICTION OF THE BOARDThe Company is engaged in the manufacture of showerstalls and laundry trays in Cleveland, Ohio. In the course ofits business operations, the Company each year receives pro-ducts valued in excess of $50,000 at its Cleveland, Ohio,facilities,directly from points located outside the State ofOhio.The parties concede, and I find, that Respondent-Employer is an employer engaged in commerce within themeaning of the Act.Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe Respondents, E. L. Mustee & Sons, Inc., Cleveland,Ohio, its officers, agents, successors, and assigns, andInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, TeamstersLocal Union 507, Cleveland, Ohio, its officers, agents,and representatives, shall take the action set forth in thesaid recommended Order.1Respondent Union has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clcar preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (CA 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2 In several instances in his Decision, the Administrative Law Judgespeaks of Sec 8(b)(1)(B) of the Act In each instance, he clearly means Sec8(b)(1)(A), and we hereby correct his inadvertent and nonprejudicial errorDECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Administrative Law Judge: Upon chargesof unfair labor practices filed by Jerry Wayne Williams onFebruary 8, 1974, against E. L. Mustee & Sons, Inc., hereincalled Company or Respondent-Employer, and InternationalIITHE LABOR ORGANIZATION INVOLVEDRespondent-Unionisa labor organization within themeaning ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. TheRespondent-Employer's Alleged Violations ofSection 8(a)(3) and(1) of the Act1.The factsThe Company and the Union are parties to a collective-bargaining contract dated November 13, 1971, and expiringOctober 31, 1974, covering the Company's Cleveland, Ohio,facilities,which,inter alia,established wage rates for variousclassifications of employees, with yearly increments of 40cents per hour effective on the anniversary date of the agree-ment.At the time the pertinent events in this case took place,Jerry Williams was the union steward at the Company's Junc-tion Road warehouse.' On November 13, 1973, which wasthe day that all employees were due to receive a wage increaseof 40 cents an hour under the terms of the collective-bargain-ing contract, Roy Mustee, supervisor at the Junction Roadplant, told Williams and others that there would be a meeting'General Counsel's unopposed motion to correct the transcript is herebygranted2Approximately 25 persons were employed at Junction Road at the timeRespondent has another facility at Loraine Avenue, Cleveland, Ohio,known as the Loraine plant, where approximately 50 employees work215 NLRB No. 35 204DECISIONSOF NATIONALLABOR RELATIONS BOARDof all employees that day at the Company's main plant onLoraine Road.After the employees assembled at the main plant, they wereaddressed by John Trunzo, one of Respondent-Union's busi-nessagents,who was accompanied by two other businessagents.According to the credited testimony of Williams,Trunzo advised the employees that the Company was in fi-nancial trouble and could not afford to pay the scheduledincrease. Trunzo then stated that the purpose of the meetingwas to take a vote on whether or not to accept a cut in theamount due them. According to the credited testimony ofemployee Shaw, who was corroborated by employee Cole-grove, Trunzo informed the employees that the Companydesired a 25-cent reduction in the upcoming increase, but theUnion had agreed to a 20-cent reduction, and that was whathe recommended.Before the vote was taken, Williams spoke against takinga cut. He questioned whether the Company was actuallyunable to afford an increase, and he asked why the Com-pany's attorneys were not present as they were the previousyear.'Trunzo replied that lawyers were unnecessary be-cause the Company was in financial trouble according totheir records and there was no need to check the Company'srecords.'Williams responded that the employees would bewilling to hire their own attorney to check the Company'sclaim, but Trunzo commented that the Company would haveto lay off a substantial number of employees on the followingMonday if it had to pay the full increase.A discussion followed about the method of voting. Astanding vote was taken and the employees voted unani-mously not to accept a reduced increase. Later that day, theCompany posted a noticeannouncinga layoff of approxi-mately 45 employees.Subsequent to the meeting and prior to-the announcementof the layoff, Williams initiated and circulated a petitionwhich the Junction Road employees signed in the appropriatecolumn to show whether or not they were willing to take acutAll but two of them indicated opposition to it. It wasWilliams' intention to have this document circulated at themain plant and to present it to an attorney for his advice. Hetestifiedwithout contradiction that Supervisor Mustee wasnearby when the petition was being signed. He also testifiedwithout contradiction that when he returned to the JunctionRoad plant after the vote, Roy Mustee asked him how thevote turned out, and he replied, "We won."On Friday, November 16, 1973, Roy Mustee informed theJunciton Road employees that another meeting would be heldat the main plant that day. At this meeting, Trunzo again,accompanied by two other businessagents,presided and in-formed the employees that there would be another vote be-cause the Company was in dire financial straits and wouldhave to lay off numerous employees if they did not vote toaccept a cut. According to the credited testimony ofWilliams,' he again protested taking a vote, this time point-ing out that the employees had already turned the propositiondown and indicating that a second vote was "illegal." He said'When a similar vote was taken a year earlier, the employees voted toaccept less than the contract providedA It was never made clear who made these representations to the Unionor on what facts and records they were based5Basically corroborated by employees Shaw and Colegrove.Trunzo replied that the vote would nevertheless be taken.Trunzo asked the stewards to supervise the vote and sug-gested how it be conducted. Williams opposed the proposal,indicating that it might be vulnerable to ballot box stuffing.With the support of the employees, he demanded that theballots be dropped into a hat in view of all the employees, andthismethod was adopted.Before the actual balloting took place, Williams continuedto argue with Trunzo, insisting that the Company's booksshould be inspected by an attorney, but Trunzo stated that itwas the Union's responsibility to represent the employees andthey did not need a lawyer. He reiterated that Respondenthad financial problems and that a layoff was imminent if a cutwere rejected.William asked Trunzo if the Union's bylawsdid not cover the situation the employees were confrontedwith. He said Trunzo replied that bylaws had nothing to dowith the case and that he got his orders from his "boss."According to Williams' uncontradicted testimony, he askedthe same question of another business agent who became"bitter" and began "yelling." Before the discussions endedand the balloting began, Williams announced that he did notcare if it cost him his job, but he was still against taking a cut.The exchanges between Trunzo and Williams were "heated,"according to employee Shaw, and at one point Trunzo toldWilliams that "you'll get in trouble" according to employeeColegrove.Williams also testified that Trunzo was "angry"and told him that if he did not "shut up," he would be in"trouble." Trunzo could not remember making such a re-mark and was inclined to deny it, although he conceded thathemay have told Williams to shut up because he wasmonopolizing the debate. Although the "get in trouble" re-mark does not appear in Williams' affidavit given the Boardduring the investigation of the case, I credit his and Cole-grove's versionsThe vote was taken and this time the employees voted toaccept the cut. I credit Williams' uncontradicted testimonythat after the results were announced he continued to protestto Trunzo and the other business agents present that thesecond vote was unfair. When Williams returned to the Junc-tion Road Plant, Supervisor Mustee asked him what the re-sult was, and he replied, "We lost."Williams testified that on or about December 5, 1973, hewas approached in the plant by Supervisor Roy Mustee whostarted a conversation by commenting that he had heard thatWilliams was going to retire. Williams said he was taken bysurprise by the question and asked Mustee what he meant.According to him, Mustee stated that the Company did not"want people working for [it] that make waves and you makewaves."Williams testified further that Mustee then walkedhim to another area of the plant while continuing to talkabout retirement. During the conversation, according to Wil-liams,Mustee told him that if he did not resign, things could"get rough" for him and Mustee could assign him dirty anddifficult jobs. According to Williams, the jobs which Musteethen proceeded to list as examples were tasks that he did notnormally perform. Williams also testified that Mustee toldhim that Robert Mustee, the Company's vice president incharge of production, had told him "to get" Williams nomatter "how long it takes . ..." Williams refused to quit,he said, and asked Roy Mustee for a few days to consider thematter, and Mustee agreed. E. L. MUSTEE & SONS, INC.On December 6, after consulting an attorney, Williamswrote to the Union and stated that because of his "status asa shop steward, and because [he] opposed the cut in . .pay," Roy Mustee had demanded his resignation and threat-ened to harass him until he did. He never received a reply tohis communication.On December 7, when Williams returned to work, RoyMustee asked him for his resignation, but it was not forth-coming. When Mustee adked him if he ever intended to re-sign,Williams said he might at some future date. He said thatMustee indicated that he would give him a few more days tomake up his mind, but that he never gave Mustee the responsethat he wanted, and shortly after Mustee's last request, Mus-tee assigned him to the dirty job of cleaning dock plates, a jobhe had never previously done.On January 7, 1974, a box fell on Williams and injured himslightly. I credit this testimony, which was corroborated byemployee Shaw, that Roy Mustee learned of this incident. Ialso credit Williams' testimony that because of the injury hestayed at-home on January 8, but had his wife telephone RoyMustee at the plant and explain to him why he was offwork.'Upon reporting for workon January9, 1974,Williams wasdischarged by Roy Mustee. During the course of their con-versation about the discharge, Williams said that Mustee toldhim that he must have known that he was "going to be firedsooner or later for [his] activities." Williams said Roy Musteeadded that if he wanted to do anything about it, he wouldhave to talk to Robert Mustee.Williams filed a grievance over his discharge, which statesin part that his discharge was for "too much time off," andwhich refers to his absence on January 7 because of an injury.He also telephoned Robert Mustee and asked him why he hadbeen fired He said that Mustee at first informed him that thereason was because of too much time off, but that during theconversation,Mustee told him that "we could hear every-thing that you were saying that day in the office, and you gotthe Union pretty mad at you." According to Williams, Mus-tee went on to explain that, "We don't want people makingwaves around here. We want people for the Company._ Be-sides, you wrote up a grievance and any time somebody writesup a grievance, we get rid of them. The Union may stick upfor you once, but not twice, and that's when we get them."Williams said he asked Mustee to rehire him but that Mus-tee said he would have to talk with Roy Mustee first and forWilliams to call back. Williams telephoned Musteeagain onthe next day, but Mustee told him that he would not berehired.Supervisor Roy Mustee denied that he had told Williamsthat he "made waves," that the Company did not want per-sons "who make waves," or that Robert Mustee told him "toget" him no matter how long it took. He also denied threaten-ing him inany way or reprimanding him for anything otherthan absenteeism. With respect to conversations about Wil-liams'quitting, he said he had had "friendly" conversationswithWilliams over a long period of time because Williamshad told him on a number of different occasions that he wasthinking about going into business or joining the armed ser-vices. This uncertainty on Williams' part, he said, cause him6Mrs Williams testifiedcredibly thatshe made the call205to inquire about his plans occasionally, because he had toknow ahead of time whether he would need a replacement forhim. Roy Mustee also denied that Mrs. Williams telephonedhim on January 8 and told him that her husband would notreport that day. According to him, he had reprimanded Wil-liams earlier for absenteeism,and on January 8, in a conversa-tion with Robert Mustee, he commented that Williams wasabsent again.He said Robert Mustee directed him to termi-nateWilliams.Robert Mustee testified that Williams had a long record ofabsences, which he was aware of, and that he had previouslydecided to terminate him and had so advised the Union, buthe was persuaded to change his mind by the intervention ofTrunzo, the Union's business agent.On January8,Williamswas absent again Roy Mustee commented on Williams'absence-something that he had already observed from com-pany absentee reports-and so he told Roy to terminate Wil-liams. He admitted that Williams telephoned him more thanonce after his discharge and talked with him, but he said hetold Williams that he had been fired for taking too much timeoff, and he denied that he threatened him.Ido not credit Roy and Robert Mustee in regard to thevarious threats or other remarks that Williams attributed tothem. Roy Mustee's version of how he might have mentionedretirement to Williams in late 1973, or at some other indefi-nite time, appeared contrived and a convenient explanationfor pressing Williams for his resignation not long after Wil-liamshad opposed the proposed reduction in the scheduledwage increase. He also appeared not to be fully recounting hiscontacts or conversations with Williams, and I was particu-larly unimpressed by his weak denial of Mrs. Williams' tes-timony about her telephone call to him. I have, on the otherhand, carefully considered Williams' testimony and his de-meanor, as I recall it, as well as the contentions of respond-ents and the matters they have brought to my attention asbearing on his credibility, and I conclude that those defectsare relatively insignificant.'I creditWilliams over RoyMustee, and I find that the latter told Williams on December5, 1973, that he "made waves" and the Company disapprovedof it;' asked for his resignation and threatened him with re-prisals if he did not submit it; and told him that RobertMustee had instructed him to get him no matter how long ittook. I also find that Roy Mustee told Williams when he firedhim on January 9, 1974, that he should have known it wascoming because of his prior "activities."''For example, the testimony in regard to the noise level at the pointwhere Williams and Roy Mustee started their December 5 conversation wasunclear, somewhat inconsistent and unpersuasive in addition, Williams,likemost witnesses, was inclined at times to remember the strong points inhis case more quickly than he recalled the weaker ones, but, in my opinion,this does not materially affect his credibility Other items, such, as discre-pancies in time, distance, or location, such as in Williams' and Shaw'sversions of wheretheywere when Roy Mustee opened the December 5conversation with Williams, are the normalt inconsistencies found in thetestimony of witnesses who observe the same scene8Williams iscorroborated in this instance by employee Shaw'Although I am inclined in the direction of finding that Roy MusteeassignedWilliams the dirty work of cleaning the dock plates after theirconversations about Williams'resigning in order to show him that he meantbusiness, I find it unnecessary to resolve this question or the issue of whetheror not Williams was, contrary to past practice,assigneda variety of jobs afterhe refused to resign, because I am convinced that Williams honestly believedthat he was being harassed in this area because of his position on the wageincrease, and also because I am unpersuaded by anything in the record to(Continued) 206DECISIONSOF NATIONALLABOR RELATIONS BOARDRobert Mustee's testimony about his conversations withWilliams after his discharge is generally sketchy and impre-Williams or he said about the filing of grievances. Mustee wasalso inclined to ramble in his testimony and to tend to evadedirect questions. He also appeared confused and somewhatembarrassed. Although Williams' account of Mustee's de-tailed revelation during their talk of what really motivatedhim to discharge Williams might seem at first glance a reck-less and, therefore, an unlikely confession for a sophisticatedexecutive to make when questioned about it by the employeeinvolved, my observation of Mustee as a witness has led meto believe that he is not experienced in these matters andcould very well have unburdened himself to Williams. I creditWilliams' version of their conversations.With respect to absenteeism on which Respondent-Employer reliesas anexplanation for Williams' discharge,the record shows as follows: Williams was absent 27 timesfrom January 1, 1973, through January 8, 1974. On Septem-ber 20, 1973, Supervisor Roy Mustee gave him a writtenwarning for taking too much time off, and, on December 7,1973, after Williams had been absent on other occasions, herepeated the warning.On December 10 the Company wrote to the Union statingthat it contemplated discharging Williams for absenteeism.According to the uncontradicted testimony of Robert andRoy Mustee and UnionBusinessAgent Trunzo, Trunzo tele-phoned the Company and insisted that it not fire Williams.Robert Mustee agreed not to go forward with the discharge.In 1973 seven employees, including Williams, who hadpoor attendance records were fired by the Company. Therecord also shows, however, as will appear in greater detailbelow, that in each of the six other cases the employee wasfired for a combination of circumstances, including absencesin prior years, short term employment and other factors. Anexhibit in evidence shows that no person presently employedby the Company had more unexcused absences than Williamsin 1973.Robert Mustee testified that the Company attempts to holdthe number of unexcused absences an employee may incurwithout discharge to 20 per year, but he also described thepolicy as flexible.Mustee also indicated that an employeewho missed more than 20 days in any year was subject todischarge and that absences may be carried over to.the nextyearHowever,' as will be discussed below, the examples hegave of carryovers were in the cases of new employees hiredin the middle of a year, and Roy Mustee, Williams' supervi-sor, contradicted him by testifying that in the case of anemployee who had beeh employed for more than a year, theslate isnormally wiped clean of absences at the end of thecalendar year.As found earlier, Williams was discharged on January 9,1974, after having been at home on January 8 because heinjured his back on the job on January 7. Respondent-Employer knew of the injury and the reason for the absence.the contrary, and there is very little, thata reasonable man would not alsohavebelieved as Williams did2..Analysis, additional findings and conclusions inWilliams' caseShop Steward Williams engaged in union and other pro-tected concerted activities by opposing the reduction in thescheduled pay increases provided for in the collective-bar-gainingcontract and by vigorously taking a position on thatand other subjects contrary to the Union's business agents atthe November 16, 1973, meeting.The issue of the reduction in the upcoming pay raise wasimportant to the Company, and it disapproved of and re-sented Williams' leading of the opposition to the cut and toldhim so. I have found, for example, that Roy Mustee accusedhim of "making waves" and sought to force him to quit notlong after the November 16, 1973, meeting, and then told himafter his discharge that he must have known that he wasgoing to be fired at some time because of his activities. Inaddition, when he subsequently spoke with Robert Mustee,Williams was reminded of the November 16, 1973,meeting,and his heated opposition to the Union's recommendation totake a wage cut, which Mustee described as "making waves,"and he was then told that his filing of a grievance about RoyMustee's treatment of him was another reason to get rid ofhim. On the basis of these clear admissions of Respondent'sreal motivation in discharging Williams, a finding of a viola-tion of the Act is practically compelled unless Respondent-Employer has introduced persuasive evidence of valid busi-ness considerations sufficient to overcome the GeneralCounsel's case. I find that it has not and that its reliance ofWilliams' record of absenteeism is pretextual in order to con-ceal the real reason for his discharge.Respondent, contending that six persons were fired forabsenteeism in 1973, relies heavily on these discharges in anattempt to demonstrate that it treated Williams evenhand-edly. Robert Mustee conceded, however, that in each of thecases in question, the number of absences in 1973 was not thesole reason for the discharge.In the case of Elsie Brown, who was absent on 70 days in1972 and 38 days in 1973, Mustee admitted that the fact thatshe lied about when her doctor would permit her to returnto work was a contributing factor in the decision to fire her.Mustee agreed that it was the combination of 2 years'absences that resulted in Cynthia Edward's discharge in Au-gust 1973, after 19 absences in 1973. Edwards was absent 28days in 1972, but there is no letter to the Union in her fileindicating that Respondent intended to discharge her.In Robert Henry's case, his file shows that he was absent26 days in 8 months of'employment in 1972 without dis-charge, and in the first 5 months of 1973, he was absent for43 days, but 29 were excused. The Union grieved Henry'sdischarge, and in a reply to the grievance, Mustee set out theemployee's 12-year absenteeism record "over such a shortperiod of time" as well as his record of "poor cooperation,"and on cross-examination he conceded that it was this combi-nation of factors that caused the Company to fire him.Jesse Landers and Lawrence Muldrew were short-termemployees who were employed for 4 months and 11 monthsrespectively and who accumulated absences of 14 and 30 E L. MUSTEE&SONS, INC.days,respectively." Mustee clearly indicated that their re-cords of absences,considered in the light of their short-termemployment,was the reason they were discharged.Employee Hazel Boggs Stiffler was absent on 28 days in1973 and was discharged,but Mustee admitted that in hercase,too, it"was a combination of factors. . .over andabove the sheer volume of her absences"that caused herdischarge.Her file also shows that she was rehired after herdischarge in 1973.Company records also show that employee Wagner, whohad 23 absences in 1973,plus 63 excused absences because ofan injury,is still employed,even though Mustee admittedthat he has engaged in serious infractions of company policy,such as, refusing to work a job,disregarding safety rules,insubordination,leaving his job without permission, andfighting with another employee.It appears from the above analysis that there is no compnayrule that 20 unexcused absences result in an employee's dis-charge,nor are absences in 1 year necessarily carried overinto the next,as Robert Mustee indicated.The policy is "flex-ible," as he described it, and liberal.It is clear that length oftenure,number of absences over a number of years and otherfactors are considered before the decision to terminate anemployee is made.If an employee is otherwise satisfactory,it appears,as Roy Mustee testified,that his absences in 1 yearare forgiven at the commencement of the next.Moreover,discharge for absenteeiim is no bar to reinstatement.On the basis of this summary of employment policy, itappears that Williams' case is not like the cases of the sixother employees fired in 1973.He was not a short-term em-ployee,since he had been employed for almost 3 years, andthere is, in any case,no evidence that his absences in previousyears were abnormal.In addition,he was discharged afteronly 1 day of absence in 1974, and this despite his being offbecause of an injury suffered on the job.Moreover,he appliedfor rehire and was refused,although another employee hadbeen rehired under no more unfavorable conditions.Finally,the record shows nothing of any significance indicating thatWilliamswas not otherwise a satisfactory employee, butanother employee who had a record of absences as bad as hiswas kept,despite his poor attitude,but Williams was fired.I can readily believe, as Robert Mustee stated in the cases ofthe other employees fired in 1973, that other circumstances,not merely the number of days off in a given time,determinewhether or not an employee is terminated,and since theprincipal circumstance which distinguishes Williams from allother employees,past or present,was his militant oppositionto a reduction in a scheduled pay increase,I conclude thatsuch circumstance is a more reasonable explanation for histermination than his 27 absences.Iconclude that Respondent-Employer was substantiallymotivated to discharge Williams because of his union andother protected concerted activities.By such conduct, Re-spondent-Employer violated Section 8(a)(3) and(1) of theAct."I also conclude that Respondent-Employer violated Sec-10Mustee admived that Co Exh 6 showing 27 absences for Muldrew wasinaccurate11Bunney Bros Construction Company,139 NLRB 1516 (1962),NewYork Trap Rock Corporation,148 NLRB 374 (1964),Interboro Contrac-tors, Inc,157 NLRB 1295, enfd 388 F 2d 495 (CA 2, 1967)207tion 8(a)(1) of the Act by Roy Mustee's threat to Williams toengage in reprisals against him until he quit,and by RobertMustee's statement to him that the Company gets rid ofemployees who file grievances against it.B.The Union'sAllegedViolationof Section 8(b)(1)(B) ofthe Act1.The factsThe complaint alleges that Respondent-Union violatedSection 8(b)(1)(B) of the Act when Business Agent Trunzothreatened Williams at the November 16, 1973,meeting with"trouble"if he did not cease his opposition to the Union'sposition on a reduction in the upcoming wage increase prov-ided for the collective-bargaining contract,and by refusing toprocess his grievance concerning his discharge.I have found in greater detail about that during a heatedexchange between Williams and Trunzo at the November 16meeting,inwhichWilliams vigorously questioned takinganother vote on the issue of accepting less of an increase inwages than due under the contract,Trunzo angrily told Wil-liams to shut up or he would be in trouble.I have also foundthat although Williams wrote a letter to the Union about RoyMustee's insistence on his resignation and threat to harasshim until he did,he never heard from the Union thereafterabout the matter.On January9, 1974,the Company discharged Williams,allegedly for absenteeism,a claim which I have found to bepretextual,and he immediately filed a grievance in which henoted that he had been off work the day before his dischargebecause of an accident on thejob. No one from the Union gotin touch with Williams to investigate this claim,which I havefound to be valid. As a matter of fact,no one from the Unionmade any effort to talk with Williams after his discharge inorder to get his version of the events preceding and followinghis discharge,which I have described in great detail earlier.The grievance arbitration procedure set out in the contractbetween the parties provides for a meeting of Company andUnion representatives to discuss a grievance and attempt tosettle it.If the grievance is not resolved,the next step isarbitration,but the Union's executive board has full authorityto decide whether to process a grievance further at any stagein the procedure,"if,after a reasonable and fair exercise ofthe Board's judgment,it is concluded... "that it lacksmerit.12The Union did not meet with the Company on Wil-liams' grievance and the Union's executive board was notpresented with the grievance.Not only was Williams notcontacted for evidence as part of an investigation of the meritsof his case, but he was never notified of the Union's decisionto close the case as being without merit.Union Business Agent Trunzo testified that having re-ceived a letter from Williams in early December 1973, statingthat Roy Mustee had demanded his resignation because heopposed the pay cut and had threatened to harass him untilhe quit, he telephoned Mustee and told him that he did notknow the true facts, but if he was harassing Williams he oughtto stop.' 312Article XIV, G C Exh 213Williams' letterwas addressed to Harold Friedman,President of Re-spondent-Union, andin addition to reporting Mustee's conduct,the waster 208DECISIONS OFNATIONALLABOR RELATIONS BOARDWhen Ttunio was given the letter which' the Companywrote the Union on December 10, 1973, stating that it wasconsidering firing +Williams because he had-been absent 24days that year, he telephoned Robert Mustee. He testifiedthat he advised Mustee that he saw no grounds-to justify adischarge and that, after some discussion about Williams'attendance record, Mustee agreed not to terminate him, butto give him one more chance.After Williams was discharged, his grievance was given toTrunzo by another business agent of the Union. Trunzo testi-fied that he telephoned Robert Mustee and "had a long tusselon the phone" with him about Williams, but Mustee wasadamant and refused to reinstate him. He said he then let thematter "cool for a couple of days, . . . turned it over toanother business agent." Later, according to Trunzo, whenBusiness Agent Mascitti was talking to Robert Mustee on thetelephone, Trunzo suggested that he mention reinstating Wil-liams, which Mascitti did, but without success." Prior toMascitti's call, Trunzo had made another call to Musteeabout Williams' vacation pay, which apparently had not beenpaid him when he was discharged Shortly thereafter, Wil-liams received what was due him." Trunzo said that duringthis conversation he asked Mustee if he would rehire Wil-liams, but Mustee's response was negative.During one of his conversations with Mustee, Trunzoasked him to send him Williams' absenteeism record, he said.When he got this document, he and Business Agent Mascittipresented Williams' case to the "officers of the Union," andafter a discussion and a review of Williams' file," the offic-ers decided to close the case because it was not strong enough,Trunzo said." He did not inform Williams of the decision,and he could not remember exactly how Williams was sup-posed to learn about what had happened to his grievance2.Analysis, additional findings and conclusionsBusinessAgent Trunzo's testimony about his efforts tosave Williams' job in December 1973, and the extent of theUnion's intercession on Williams' behalf through himself andother business agents after Williams was fired was vague andunconvincing in substance and unimpr8sive in delivery."The witness' embarrassment when attempting to explain hisand his colleagues' handling of the Williams case was evident.But even if it is granted that Trunzo or others from the Unionmade an effort to have the Company restore Williams toemployment, the effort was halfhearted, in my view, and fellfar short of the standards which govern a union's representa-tion of its members.asked Mr Friedman, "as President of our Union [to] explain to my brotheremployees the investigation that the Union made torecommendthis pay cutto Union members "14Mascitti did not testify15Williams also talked to Mustee about his vacation pay in one of theconversations he had with him after his dischargei6 The "file was not Williams'personnel file but copies of warnings givento him by the Company17Trunzo's exact words about the officers were, "as far as they wereconcerned, it was closed" The officers did not testify18Robert Mustee's versions of what was said when Trunzo telephonedhim were even more imprecise and seemed more superficial than Trunzo's,and they did nothing to inspire confidence in his credibility or help dispellthe serious questions I have about the accuracy of what they said they talkedabout when Williams was discussedA labor organization violates its duty of fair representationif it is guilty of bad faith when it handles a grievance for amember or treats it in an arbitrary or perfunctorymanner.19 An individual grievant has, however, no absoluteright to have his grievance taken to arbitration, because aunion must be allowed a considerable range of discretion insettling or abandoning, short of arbitration, those grievanceswhich the union in good faith believes do not justify thatcostly and time-consuming final step.20While I recognize,as the Union ably contends, that mere negligency or theexercise of poor judgment in the handling of a grievancedoes no[ automatically make out a case of unfair repre-sentation," each case must be decided on its own par-ticular facts, and union hostility and whether or not a griev-ance was processed on its own merits are factors to be consid-ered in judging the union's action.22On the facts as I have found them, I conclude that theUnion's total processing of Williams' grievance, including itsfailure to take it to arbitration, was motivated by union hos-tility generated by Williams' opposition to the Union's posi-tion on the scheduled pay increase, and was, therefore, in badfaith as well as arbitrary and perfunctory. If Trunzo is to bebelieved, he protested the Company's attempt to fire Wil-liams in December on the ground that his record did notjustify it, yet with only one additional absence in January1974, the Union closed the case without even talking to thegrievant, and this despite the fact that he claimed in hiswritten grievance that his absence was caused by a job-con-nected injury. If the Union had checked with Williams itwould have discovered that employee Shaw was with himwhen he was hurt and that Supervisor Roy Mustee learnedof it shortly thereafter. Trunzo's excuse for his inaction thatthere did not appear to be any company records to supportWilliams' claim is incredible. The duty to fairly representincludes "the duty to act as advocate for the grievant."23Failure to discuss the case with Williams was not mere negli-gence, it was a reckless disregard of his rights. It was also inthe same vein as the Union's treatment of his complaint aboutRoy Mustee's harassment of him, where, as set out above ingreater detail, Trunzo, without talking to Williams, theUnion's own representative on the job, merely telephonedthe supervisor, who denied the charge. In his letter to theUnion,Williams included a request that the Union'spresident "explain" to the membership what investigationthe Union had made of the Company's claim of povertybefore it had decided to recommend to the employees thatthey forego the full amount of a wage increase due theminNovember 1973, a proposal hardly designed to endear19Vacav Sipes,386 U S 171, 190 (1967),Retinav Local 14, Apartment,Motel, Hotel and Elevator Operators Union,453 F 2d 1018, 1023 (C A 9),Griffin v UA. W,469 F 2d 181 (C A 4), 193 NLRB 223, 234,Miranda FuelCompany, Inc,140 NLRB 181, 185 (1962)20Vaca V Sipes, supra,at 191-19221Bazarte vUnited Transportation Union,429 F 2d 868, 872 (C A 3),Griffin v UA W, supra22 Independent Metal Workers Union, Local No I (Hughes Tool Com-pany),147 NLRB 1573, (1964),Local 485,InternationalUnion ofElectri-cal, Radio & Machine Workers (Automotive Plating Company),170 NLRB1573 (1968)23Truck Drivers, Oil Drivers and Filling Station and Platform WorkersLocal No. 705 (Associated Transport, Inc),209 NLRB 292 (1974) E. L. MUSTEE & SONS, INC.209Williams to the Union's top officials.By ignoringhim, theUnionshowed its continued disenchantment with hisideas.Additional evidence of lack of fair representation is theUnion's failure to meet face-to-face with employer represen-tatives on the grievances or to present it to the full Union'sexecutive board,as provided in the collective-bargaining con-tract.Viewed in the light of itsinitial failureto talk withWilliams as part of its investigation of his case, The Union'ssubsequent neglect of its obligation to then confront the Com-pany with whatever evidence it had discovered to supportWilliams' claim and to then present this information to theUnion's executive board on the question of going to arbitra-tion, if the case has not been previously settled on the merits,deprived Williams of the due process which is included in theconcept of fair representation. Finally, the Unionagain ig-nored Williams' rights by closing his case without notifica-tion to him, a further indication that in addition to beingarbitrary and perfunctory on its face, the Union's handling ofhis grievance was influenced by hostility to him.By failing to fairly represent Williams in the processing ofhis grievance, including taking his case to arbitration, becausehe had opposed the Union's policies and had otherwise exer-cised his rights under Section 7 of the Act, Respondent-Union violated Section 8(b)(1)(A) of the Act.24I also conclude that Respondent-Union violated Section8(b)(1)(A) of the Act by threatening Williams with reprisalsbecause of his protected activities.IVTHE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, it will be recommended that they ceaseand desist therefrom and take certain affirmative actions de-signed to effectuate the purposes of the Act.It has been found that Respondent-Employer has violatedSection 8(a)(3) and (1) of the Act by discriminatorily dis-charging Jerry Williams. I shall, therefore, recommend thatRespondent offer him immediate and full reinstatement to hisformer job, or, if this job no longer exists, to a substantiallyequivalent position, without- prejudice to his seniority orother rights and privileges.I shall further recommend that Respondent make himwhole for any loss of earnings he may have suffered as a resultof his discharge by payment of a sum of money equal to thathe normally would have earned from said date to the date ofRespondent's offer of reinstatement, less net earnings, withbackpay and interest thereon to be computed in the mannerprescribed by the Board inF W. Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962).On the basis of the foregoing findings of fact, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW2.The Unionis a labor organization within the meaningof the Act.3. By dischargingJerryWilliams for engaging in union andconcerted activities,Respondent-Employer engaged in unfairlabor practices in violation of Section 8(a)(3) and(1) of theAct.4. By threatening employees with reprisals because of theirunion or concerted activities, Respondent-Employer violatedSection 8(a)(1) of the Act.'5. By threatening an employee with a reprisal if he did notcease his opposition to the Union'sposition concerning areduction in a scheduled pay increase provided for in thecollective-bargaining contract,Respondent-Union violatedSection 8(b)(1)(B) of the Act.6.By refusing to process an employees' grievance becauseof his said opposition to the Union's position regarding theincrease,Respondent-Union violated Section 8(b)(1)(B) ofthe Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of the Act.Upon the foregoing findings of fact, conclusions of law,upon the entire record in the case,and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER25A. Respondent-Employer, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a) Threatening employees with discharge or other repris-als if they engage in union or other protected activities.(b) Discharging employees because they engaged in unionor other protected activities.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action designed to effec-tuate the policies of the Act:(a) Offer Jerry Williams immediate and full reinstatementto his former job,or, if this job no longer exists, to a substan-tially equivalent position, without prejudice to seniority orother rights and privileges, and make him whole for, any lossof pay suffered by reason of the discrimination against himin the mannerprovided above in the section entitled "TheRemedy."(b) Preserve and, upon request, make available to the Na-tional Labor Relations Board and its agents,for examinationand copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all otherrecords necessary to determine the amount of backpay dueunder the terms of this Order.(c) Post at its plants in Cleveland, Ohio, covered by thecollective-bargaining contract, copies of the attached notice1.The Companyisan employer engaged in commercewithin the meaningof the Act.24 Local485, I UE, supra,fn 22 InRossv Hayes International Corpora-tion,84 LRRM 2922 (D C Ala, Oct 31, 1973), cited by the Union, theunion made a full investigation of the employee's claim, including askinghim for evidence to support it25 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules andRegulations,be adopted by theBoard and becomeitsfindings,conclusions,and order,' and all objections thereto shall bedeemed waivedfor all purposes 210DECISIONSOF NATIONALLABOR RELATIONS BOARD,and marked "Appendix A."26 Copies of said notice, onforms provided by the Regional Director for, Region 8, shall,after being duly signed by Respondent, be posted by, it im-mediately upon receipt and be maintained for a period of 60consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.- .(d) Notify the Regional Director for Region 8, in writing,within 20 days from the date of receipt of this Decision, whatsteps it has taken to comply herewith.B. Respondent-Union, its officers, agents and representa-tives, shall:1.Cease and desist from:(a) Threatening employees with reprisals because they op-pose the policies of the Union.(b)Refusing to process employee grievances because oftheir opposition to the Union's policies or because they en-gage in union or other protected concerted activities.(c) In any other like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteed themby Section 7 of the Act.2.Take the following affirmative action designed to effec-tuate the policies of the Act:(a) Post in conspicuous places in the Union's business of-fices,meeting halls, and places where notices to its membersare customarily posted, copies of the attached notice marked"Appendix B."27 Copies of said notice, on forms to be prov-ided by the Regional Director for Region 8, after being dulysigned by an authorized representative of Respondent, shallbe posted by Respondent immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter in con-spicuous places, including all places where notices to mem-bers are customarily posted. Reasonable steps shall be takenby Respondent to insure that such notices are not altered,defaced or covered by any other material.(b) Notify the Regional Director for Region 8, in writing,within 20 days from receipt of this Decision and recom-mended Order, what steps it has taken to comply herewith.26 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."27 See fn. 26,supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to harass or discharge em-ployees because theyengage in unionor protected con-certed activities.WE WILL NOT discharge employees because they asserttheir rights under the collective-bargainingcontractwith International Brotherhood of Teamsters, Local507, or because they engage in other union or protectedconcerted activities.WE WILL offer Jerry Williamsimmediateand full rein-statement to his former job, or, if this job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges,and we will make him whole for any loss of wages suf-fered asa resultof our discriminationagainst him.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of therights guaranteed them in Section 7 of the NationalLabor Relations Act.E. L. MUSTEE & SONS, INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten that you will get in trouble be-cause you disagree with and express you opposition tothe Union's positions or policies in regard to any particu-lar employer.WE WILL NOT fail to refuse to process employee griev-ancesbecause they oppose the positions or policies of theUnion in regard to any particular employer.WE WILL NOT in any other like or relatedmanner re-strain or coerce you in the exercise of the rightsguaran-teed you in Section 7 of the National LaborRelationsAct.INTERNATIONALBROTHERHOODOFTEAMSTERSCHAUFFEURS,WARE-HOUSEMENANDHELPERSOFAMERICA, TEAMSTERS LOCAL UNION 507